Citation Nr: 0731665	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-16 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from October 1999 to October 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).


FINDING OF FACT

The veteran does not have one or more incapacitating episodes 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment per year, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6510 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran is entitled to an initial compensable 
evaluation for his service-connected sinusitis.  It is noted 
that by the appealed June 2003 decision, the RO established 
service connection for the disability, based in part on a 
review of the veteran's service medical records which showed 
that he was diagnosed with chronic sinusitis when he began 
service in 1999.  A noncompensable evaluation was assigned 
based on the findings of a contemporaneous VA examination, 
discussed below.

Initially, it is noted that in September 2006, the agency of 
original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) for a claim for an increased rating.  
Although this notice letter postdates the initial 
adjudication, which granted service connection for sinusitis, 
the claim was subsequently readjudicated without taint from 
the prior decision, no prejudice has been alleged by the 
veteran and none is apparent from the record.  The VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits, such as obtaining 
medical records, and providing a VA examination.  
Consequently, there is no prejudice from the Board deciding 
the case at this time.  

The veteran's recurrent sinusitis is rated under Diagnostic 
Code (DC) 6510.  DC 6510 provides a 10 percent rating for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97.  An 
"incapacitating episode" is defined as "one that requires 
bed rest and treatment by a physician."  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 (Note).

A December 2002 VA examination report reflects that the 
veteran reported that while in service she had been on 
Flonase and oral decongestants and antihistamines, but that 
she was not receiving treatment at the time.  Oropharyngeal 
examination was unremarkable, although it was noted that the 
nasal mucosa was erythematous, there was edema of the nasal 
passages, and each nasal passage was about 40 percent 
obstructed.  Additionally, there was mild frontal and 
maxillary sinus tenderness on palpation and mild left 
temporal tenderness.  The veteran was assessed with recurrent 
sinusitis.  

VA outpatient treatment records reflect that in January 2003 
the veteran's nasal passages were swollen bilaterally without 
drainage.  In March 2003 her nasal passages were swollen and 
inflamed with a small amount of blood in the left nasal 
passage.  In July 2003, the nasal passages were again found 
to be swollen with watery discharge bilaterally.  In March 
2004, her nasal passages were clear.

An April 2007 VA treatment record reports the veteran's 
history of taking antibiotics five to six times a year for 
her sinus complaints.  The record notes that "when 
specifically questioned about her sinus complaints, [the 
veteran] state[d] that she was not able to breathe through 
her nose in the morning after which time it usually clears."  
She reported that her sense of smell was intact.  She also 
reported having pain around her frontal and maxillary regions 
and drainage both anteriorly and posteriorly from her nose.  
She denied any purulent drainage or dyspnea at rest.  She 
also reported that she has to call in sick and not go to work 
at least two times a year due to her sinus complaints.  On 
physical examination, the external nose was without lesion.  
The anterior rhinoscopy showed the nasal mucosa was somewhat 
erythematous but not boggy.  There was some clear secretion 
present.  The middle turbinates could be visualized 
bilaterally and had space both medially and laterally.  The 
veteran was diagnosed with allergic rhinitis and the examiner 
stated that the veteran's symptoms were "quite consistent" 
with allergic rhinitis.  The examiner stated that he could 
not fully evaluate her sinuses at the time of the exam, but a 
computerized tomography (CT) scan should be done to gain a 
better view.  The CT scan showed the frontal, maxillary, and 
sphenoid sinuses were clear with no mucosal thickening.  The 
veteran was assessed with a normal CT paranasal sinus exam.  
The examiner stated that, "based on these findings, [the 
veteran] does not appear to suffer from any chronic sinus 
disease."  The examiner repeated the veteran's history of 
taking antibiotics multiple times each year for acute 
sinusitis, but he stated that although she may have repeated 
episodes of acute sinusitis, it did not appear as though the 
veteran had chronic sinusitis.  

The evidence of record does not indicate that a higher rating 
is warranted under DC 6510.  Although the veteran has 
asserted receiving treatment for sinusitis, the veteran, as a 
layperson, is not competent to comment on the presence of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.  The 
objective evidence of record does not corroborate the 
veteran's claim of multiple yearly episodes of sinusitis.  In 
this case, the competent evidence includes no specific 
findings of sinusitis since separation from service.  The 
Board notes that the treatment records and VA examination 
records report treatment for and assessments of rhinitis and 
swollen nasal passages (which has not been suggested to be a 
symptom of sinusitis), but the veteran's rhinitis is already 
separately service-connected so those episodes will not be 
discussed in this decision.  (The Board also notes that the 
treatment records report no findings of purulent discharge, 
crusting, or prolonged antibiotic treatment for rhinitis.)  
Based on the absence of any episodes of sinusitis, a 
compensable rating is not warranted.  


ORDER

A compensable rating for recurrent sinusitis is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


